Citation Nr: 0937385	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
cervical cysts and fibroids prior to August 31, 2007.  

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for right shoulder impingement status post 
arthroscopic repair.  

3.  Entitlement to an initial compensable evaluation for 
microcytic anemia.  

4.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service connected 
microcytic anemia.

5.  Entitlement to service connection for seasonal rhinitis.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to 
March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The record reflects that the November 2005 rating decision 
granted service connection for cervical cysts and fibroids 
and assigned a noncompensable evaluation effective from July 
9, 2004, the date of receipt of the Veteran's claim for 
service connection.  The Veteran perfected her appeal with 
respect to the zero percent schedular rating and, upon 
receipt of medical evidence that the Veteran had undergone 
abdominal hysterectomy with right salpingo-oophorectomy on 
March 4, 2008, by rating decisions dated in February and May 
2009, the RO, in part, assigned an increased rating of 30 
percent disabling from August 31, 2007 based on date of 
receipt of claim for removal of uterus secondary to cervical 
cysts and fibroids, an evalution of 100 percent disabling 
based on surgical or other treatment necessitating 
convalescence under 38 C.F.R. § 4.30, and the 30 percent 
schedular rating was resumed from July 1, 2008.  Inasmuch as 
the increased rating of 30 percent disabling is effective 
from August 31, 2007 rather than July 9, 2004, the date of 
receipt of the Veteran's claim, the February and May 2009 
rating decisions do not constitute a full award of the 
benefits sought on appeal with respect to this issue.  The 
issue of entitlement to an initial compensable evalution for 
cervical cysts and fibroids prior to August 31, 2007 remains 
in appellate status and will be addressed herein.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In addition, in the June 2009 Supplemental Statement of the 
Case (SSOC), the RO noted that the Veteran underwent an 
arthroscopic repair of the right shoulder on September 20, 
2006 and granted a temporary 100 rating from September 20, 
2006 for convalescence.  The 20 percent rating resumed as of 
November 1, 2006.  38 C.F.R. § 4.30.  As such, the time 
period during which the Veteran was in receipt of a 100 
percent disability rating for convalescence will not be taken 
into account when evaluating the increased rating claim for 
her right shoulder.

The issues of higher ratings for right shoulder impingement 
status post arthroscopic repair and microcytic anemia as well 
as entitlement to service connection for major depressive 
disorder and season rhinitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 27, 2006, there was no evidence that the 
Veteran's cervical cysts and fibroids were productive of 
symptoms which required continuous treatment.

2.  From March 27, 2006, the Veteran's cervical cysts and 
fibroids were productive of symptoms which were not 
controlled by continuous treatment.


CONCLUSIONS OF LAW

1.  Prior to March 27, 2006, the criteria for a compensable 
evaluation for cervical cysts and fibroids have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.116, Diagnostic 
Code 7699-7613 (2008).

2.  From March 27, 2006, the criteria for a 30 percent 
evaluation for uterine fibroids with right ovarian cyst have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.116, 
Diagnostic Code 7699-7613 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter dated in July 2004 and provided to the 
appellant prior to the November 2005 rating decision on 
appeal satisfied the VCAA's duty to notify provisions as this 
letter discussed the requirements for establishing her 
entitlement to service connection.  

The Veteran's appeal for a higher initial disability rating 
for her cervical cysts and fibroids is a downstream issue, 
arising from the initial rating assigned for this disorder 
once the RO awarded service connection.  Entitlement to an 
earlier effective date is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
July 2004), thus another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  In any 
event, the RO provided VCAA notice in May 2006 pertaining to 
his claim for an increased rating.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA and private 
medical records and provided the Veteran with VA examinations 
in August 2004 and July 2008.  VA has satisfied its 
assistance duties.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claims.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2008).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (concerning different ratings 
assigned during different periods of the appeal as symptoms 
change).

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. 
§ 4.27 provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

The Veteran's claim for service connection was received by VA 
in July 2004 and, by a November 2005 rating decision, the RO 
granted service connection for cervical cysts and fibroids 
under Diagnostic Codes 7699-7613 for gynecological 
disabilities that are not specifically listed and a disease, 
injury or adhesion of the uterus.  38 C.F.R. § 4.116, 
Diagnostic Code 7699-7613.  

Under Diagnostic Code 7613, symptoms due to disease, injury, 
or adhesions of the uterus that do not require continuous 
treatment are noncompensably disabling.  A 10 percent rating 
is warranted for symptoms that require continuous treatment, 
and a 30 percent rating is warranted for symptoms that are 
not controlled by continuous treatment.

The clinical evidence of record reflects that, upon VA 
examination August 2004, the examiner found no evidence of 
cervical fibroids or cysts.  Treatment records also reflect 
that, upon genitourinary examination in February 2005, no 
genitourinary symptoms were noted, there was no dysuria, 
urinary loss of control, hematuria, or pain in the flank, 
menstrual bleeding usually lasted 5-9 days, there was no 
menorrhagia, bleeding between periods, or vaginal discharge.  
In addition, the Veteran's Papanicolaou (Pap) smears in 
February 2005 and February 2006 were negative for 
intraepithelial or malignancy.  Clearly, continuous treatment 
which is required for a compensable rating is was not 
demonstrated.

However, the clinical evidence of record reflects that, on 
March 27, 2006, the Veteran initially sought treatment for 
complaints for a one and a half year history of pelvic 
pressure, dyspareunia, and abdominal uterine bleeding.  She 
also complained of a one year history of pelvic pain.  These 
records reflect that her symptoms were not controlled by 
continuous treatment and necessitated numerous surgical 
interventions.  Specifically, a hysteroscopy, dilation and 
curettage, and endocervical curettage for dysmenorrheal for 
abnormal uterine bleeding, chronic pelvic pain, and 
dysmenorrhea in April 2006.  This surgery was followed by a 
total abdominal hysterectomy/supracervical per patient's 
desire for abnormal uterine bleeding, chronic pelvic pain, 
severe dyspareunia, severe dysmenorrhea, and anemia in May 
2006.  Finally, in May 2008, the Veteran underwent 
exploratory laparotomy with extensive adhesiolysis, excision 
of cervical stump, and right salpingo-oophorectomy because of 
postcoital bleeding and extensive pelvic adhesions.  

By a May 2009 rating decision, the RO granted an increased 
rating of 30 percent disabling for abdominal hysterectomy 
with right salpingo-oophorectomy effective from August 31, 
2007, the date of receipt of her substantive appeal which 
included a claim for removal of the uterus as secondary to 
cervical cysts and fibroids.  The RO also granted an 
evaluation of 100 percent disabling effective from March 4, 
2008 based on surgical or other treatment necessitating 
convalescence and the 30 percent rating was resumed effective 
from July 1, 2008.  

However, inasmuch as the Veteran's claim arises from the 
November 2005 rating decision which originally granted 
service connection and the assigned a zero percent rating and 
based on the foregoing clinical evidence, the Board finds 
that an effective date of March 27, 2006, the date on which 
she initially sought treatment for complaints attributable to 
her service-connected gynecological condition subsequent to 
her July 2004 claim for service connection, is warranted.  A 
compensable evaluation prior to March 27, 2006 is not 
warranted because the evidence of record does not show that 
she was in receipt of continuous treatment for her 
gynecological symptoms.  

The Board has considered the application of other diagnostic 
codes; however, the clinical evidence does not support the 
application of other diagnostic codes.

As there exists evidence that, starting from March 27, the 
Veteran's service-connected gynecological disorder was 
manifested by symptoms that are not controlled by continuous 
treatment, the Board resolves all benefit of the doubt in the 
Veteran's favor and finds that her service-connected 
gynecological disorder more nearly approximated the criteria 
for a 30 percent rating effective from March 27, 2006, but 
not prior to that date.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); 38 C.F.R. § 4.130, Diagnostic Code 9411.  
This determination is exclusive of the period from March 4, 
2008 to June 30, 2008, when an evaluation of 100 percent 
disabling based on surgical or other treatment necessitating 
convalescence was in effect.  

The statements concerning the Veteran's service-connected 
gynecological disorder involve matters capable of lay 
observation, and are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, such 
descriptions must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.

In addition, the Board finds that there is no evidence that 
the manifestations of the Veteran's service-connected 
gynecological disorder are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for cervical cysts and fibroids prior to 
March 27, 2006 and supports a 30 percent rating from March 
27, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable disability rating prior to March 
27, 2006, for cervical cysts and fibroids is denied.

Entitlement to a 30 percent rating for cervical cysts and 
fibroids, from March 27, 2006, is granted, subject to the 
legal authority governing the payment of VA compensation 
benefits.


REMAND

Although the Board regrets further delay, additional 
development, both evidentiary and administrative, is 
necessary prior to the adjudication of the Veteran's claims 
for increased ratings for her right shoulder and microcytic 
anemia and service connection for major depressive disorder 
and seasonal rhinitis.  

With respect to the claims for higher ratings for the right 
shoulder and microcytic anemia, it is noted that the Veteran 
has not been afforded a VA examination in connection with 
these disorders since August 2004, over five years ago.  
Moreover, the Veteran has undergone arthroscopic repair of 
the right shoulder since the most recent VA examination.  
Therefore, she should be scheduled for a VA examination to 
determine the current severity of her right shoulder and 
microcytic anemia, especially since treatment records 
subsequent to the August 2004 VA examination show a potential 
increase in severity with respect to these disorders.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2008) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the Board should have ordered a 
contemporaneous examination of Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating).

The Veteran claims that her major depressive disorder is the 
result of her active duty service or, alternatively, it is 
the result of her service-connected microcytic anemia.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by, or 
(b) aggravated by a service connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

Although the Veteran was advised in a July 2004 letter of the 
types of evidence and information necessary to substantiate 
her claim for service connection for major depressive 
disorder on a direct basis, she was not provided information 
regarding how to substantiate her claim on a secondary basis. 

Accordingly, upon remand, the appellant should be provided 
notice of the evidence and information needed to substantiate 
a claim for secondary service connection.  She should also be 
afforded a VA examination to determine whether her major 
depressive disorder is secondary to or aggravated by her 
service-connected disorders, to include microcytic anemia.  
See 38 C.F.R. § 3.310.

Service treatment records include treatment for seasonal 
rhinitis.  Post-service treatment records include treatment 
for allergic rhinitis.  The Veteran claims that she has 
experienced allergic rhinitis since her period of active duty 
service; however, VA has not obtained an opinion with respect 
to the nature and etiology of her current allergic rhinitis 
symptoms.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Because there is evidence of 
recurrent allergic rhinitis complaints in service and the 
Veteran, as a layperson, is competent to report a continuity 
of symptoms since service, a remand for an examination and 
opinion is necessary to adjudicate this claim.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for her 
claimed disorders.  These additional records must be obtained 
before deciding her appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With her assistance, obtain all 
records of VA and/or private treatment 
for her right shoulder, microcytic 
anemia, major depressive disorder, and 
rhinitis identified by the Veteran 
which have not already been obtained.  
If she has or can obtain these records 
herself, she is encouraged to do so.  
However, VA will assist her in 
obtaining this additional evidence if 
she provides the necessary information 
(e.g., when and where treated, etc.).

2.  Send the Veteran a letter informing 
her of any information and evidence not 
of record that is necessary to 
substantiate her claim for service 
connection for major depressive 
disorder on a secondary basis, 
including an explanation of what VA 
will seek to provide and that which the 
Veteran is expected to provide.  See 
38 C.F.R. § 3.310.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of her service-
connected right shoulder disability, 
status post arthroscopic repair.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary diagnostic testing and 
evaluation should be conducted, 
including X-rays and a test of the 
range of motion of the right shoulder, 
measured in degrees (also specifying 
normal range of motion).  The examiner 
should specifically answer the 
following questions:

(a) Whether the right shoulder has 
chronic residuals like severe painful 
motion or weakness;

(b) whether the right shoulder exhibits 
weakened movement, premature or excess 
fatigability, incoordination, or pain 
on movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss 
of motion due to these symptoms); and

(c) whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over 
a period of time (this determination 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups).

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any 
opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
must be set forth for the record.

4.  The RO should schedule the Veteran 
for hemic examination in order to 
determine the current nature and 
severity of her microcytic anemia.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The examiner 
should provide a measurement of her 
hemoglobin level, and provide opinion 
as to whether it is at least as likely 
as not that she manifests symptoms of 
weakness, easy fatigability, headaches, 
lightheadedness and/or shortness of 
breath as a result of her anemia.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any 
opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
must be set forth for the record.

5.  Schedule the Veteran for a VA 
mental health examination to determine 
the nature and etiology of her major 
depressive disorder, to include whether 
it is as likely as not that the Veteran 
has developed major depressive disorder 
secondary to her service connected 
disorders, to include microcytic 
anemia; or, if the major depressive 
disorder exists separately from 
microcytic anemia.  The physician is to 
indicate whether the microcytic anemia 
aggravates the major depressive 
disorder.  The examiner should also be 
advised that temporary or intermittent 
flare-ups of a disease are not 
sufficient to be considered as 
"aggravation" for VA purposes.  Should 
the examiner conclude that the major 
depressive disorder is aggravated by 
the microcytic anemia, he/she should 
also opine as to the degree of major 
depressive disorder but for the 
service-connected microcytic anemia.

All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

6.  Schedule the Veteran for a VA 
examination to determine the etiology 
of her seasonal rhinitis.  Based upon 
examination of the Veteran and review 
of her pertinent medical history, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
more probable) that any current 
seasonal rhinitis is a result of her 
period of active duty service.  A 
complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any 
opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
must be set forth for the record.

7.  Thereafter, the RO should 
readjudicate the claims (on a de novo 
basis) in light of the additional 
evidence.  If the claims are not 
granted to the Veteran's satisfaction, 
send her and her representative a 
supplemental statement of the case and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


